Exhibit 1
                                                  Commontutate of Iflaggatbugettg

                  SUFFOLK, SS.                                                                                SUPERIOR COURT DEPARTMENT
                                                                                                              OF THE TRIAL COURT
                                                                                                              CIVIL ACTION


                                                                                                              No      9%.0 V‘i          S59 13
                                                                                                                                     C VA°
       G.)                                       (0-esmbilei                                                                         Plaintiff(s)


                                                                                  v. ; 05e9,..„%ea- es,ictetrf-             ,•
 •     (1)
-C
 o 9,

                                                                               vis
                                                                              ,s‘r‘e, -.3-g»thi•Adz, -13(40..1<ez
 E ai                   1Ae
       g                  -5 eQ,                                                                                - - ad)
 >,                     iCt%                                                                                 , Defendant(s)
     572
 :5 -o
.C1 o
  - 9=-
Tu"
                                                                                  SUMMONS
       (/)
o
O C!)
                                                                  4Koot e_e:le-.)09,b‘A / 1                                ümetz,set S.71P)elvhöjtitbi
_c
       as

                  To the above-named Defendant:                                                                                                        '         6.2q7g
      o
Q)    c9

                       Yo are hereby sum ned and re ired to serve upon A-41 alit) e-7                     eil Agew
       c


                                                     D.n --14
•c    •-
      _c
      -1.•
S2                ,Lat4)             .s                      goit)
                                                                                            Ave-- St44e- ,`7102
• o

 Oc
     (13          plaintiff's attorney, whose address is --'                                                     an answer to
     c
 - o
 >,               the complaint which is herewith served upon y u, within 20 days after service of this summons upon you,
--„,
o
                  exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the
u) o
   3
• >,              relief demanded in the complaint. You are also required to file your answer to the complaint in the office
O_
• O
(13
• Q.
                  of the Clerk of this court at Boston either before service upon plaintiff's attorney or within a reasonable
O- O
Q. O
Caca
                  time thereafter.
   0-)
 C
-O (9                 Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any claim which
c z               you may have against the plaintiff which arises out of the transaction or occurrence that is the subject
7.3E
o                 matter of the plaintiff's claim or you will thereafter be barred from making such claim in any other action.
   92
   'g
F._t.
z z
    _ c.)
      «i
   o e-
                              Witness, Judith Fabricant, Esquire, at Boston, the
                                                    , in the year of our Lord two thousand
                                                                                                          71/
                                                                                                                       day of     ./ r3
    >,0
z ou,

                                                                                                                                    AitecteedutJ
w =
a. o
0
   ...o o
(-Caoo
                                                                                                                                                Clerk/Magistrate
      o) cu
      c c
o
Z -o         i5
                  NOTES.
                  I. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.
                  2. When more than one defendant is involved, the names of all defendants should appear in the caption. if a separate summons is used for each defendant,
                     each should be addressed to the particular defendant.
                  3. TO PLAINTIFF'S ATTORNEY: PLEASE CIRCLE TYPE OF ACTION INVOLVED
                    (1 .FORT —(2) MOTOR VEHICLE TORT —(3) CONTRACT —(-) EQUI-d1BLE RELIEF —(5) OTIIER

                  FORM CM P. 1 12M — 1/15
                                 PROOF OF SERVICE OF PROCESS


      I hereby certify and wturn t ken .           r2t, irsiv A0g.._,, i eseeztcgc ktmofpeagithisn summons,
   Jillagoatbuotttg
   of
   Commonbitattli  %corne„/„/
 together with a copy of
                          thik
                                    waritn.niteis agion, upätf e wIltiin-nançed defAi nt, in tie following




                                         en„:,
 manner (See Mass. R. Civ. P. 4 (d) (1-5):                                                                  7L
          em ‘
  \I i& COURT
            SUPERIOR
            DEPARTMENT
            SUFFOLK,
            SS.          +b       (IMA‘NP 1K . IS 40 )           emee.4       2du,,USEI         eiSeqJ4f1
                                                                                                                 duladj
  Ge4kV-:\e"...    a er\e. og rngs.lc.._..
                                     .Zk.            ¿w//*niece                  eAkbidter,4)4a
AU emat'is
         of Apoz;r2,2;12 cmdAt4 Viii2024414'1' te'                               as ou& yo         to   accept
                                                                                                   If
tedee. Q'S" e-d•-• *U a'° A.V.'           I-
                                -14 /
                            ce,of,..cige/    2V ea5s 4.-ch lAs,e,                                  A-Ue,
                                         7' e4`f            z1/41‘;   \—e      4 0 2,---

                                                (449       Ir.   b S. -r) /j     VY\ A-    O2-1}

       N.B.    TO PROCESS SERVER: —
               PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN
               THIS BOX ON THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.




                                                                            0%2               , 2020




                                                                                 HERE)
                                                                                 STAMP
                                                                                 FILING
                                                                                 (AFFIX
                                                 Cottunontutaltb of fillaggatbustttg

                 SUFFOLK, SS.                                                                                SUPERIOR COURT DEPARTMENT
                                                                                                             OF THE TRIAL COURT
                                                                                                             CIVIL ACTION


                                                                                                             No 2°5Y                      WY)

 COa)
                                                                S'Yv\ü/V                                                   •       , Plaintiff(s)
   -c
cö>
_c
O o w                                                                                 V.
 E G3
-"a3
   32
 O G)
 =
 o.-
 >4
                                                                                                                                   , Defendant(s)
-5 Z3
-0 0
  - !•;--
     C-3
     0.)                                                                          SUMMONS
 • r,
 O U)
 o

                                                                                                              9 65 c'el,ae2A-1-
 • (Tj
 CI)
• (
                 To the above-named Defendant: Vd-19\a- ila gt41 S-
•
U) •f"-
                        Yo are hereby su                      ned and required to serve uponA
                      coçç;ces ci 0741 IttAdse34'e_
O

                .1.).-6,‘,
                                                      II le
ccl
2t-.

 O c
 • (13
                                              ?
                 plaintiff's attorney, whose address is         7274cc4145e              ve• Sc4;4e 'K2. , an answer to
•c                                                          OS H Ai               2.- i e7` i
 —               the complaint which is herewith sery upon you, wi ‘             ays after service of this summons upon you,
•
c 5.
o
                 exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the
   o
▪ >,             relief demanded in the complaint. You are also required to file your answer to the complaint in the office
   o
• >,
Q) o_
                 of the Clerk of this court at Boston either before service upon plaintiff's attorney or within a reasonable
 (Z3cz
                 time thereafter.
-O a>
 C
                     Unless otherwise provided by Rule 13(a), your answer must state as a counterclaim any claim which
      u)
c                you may have against the plaintiff which arises out of the transaction or occurrence that is the subject
▪ E
o
>-               matter of the plaintiff's claim or you will thereafter be barred from making such claim in any other action.
      ,c7),
            .                    itness Barbara J. Rouse, Esquire, at Boston, the                                                                              day of
      o
           8
           cc                                      , in the year of our Lord two thousand
<
•
7 L., u)
LU 3 2---/

                                                                                                                                    4-teluteeb*J
u_
LU     F.)
O c'fi
•      -
1— '1' c
Ui     •                                                                                                                                        Clerk/Magistrate
—
H c0 .- c
0 stij -2)
Z       0
                 NOTES.
                 I. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.
                  2. When more than one defendant is involved, the names of all defendants should appear in the caption. If a separate summons is used for each defendant,
                     each should be addressed to the particular defendant.
                  3. TO PLAINTIFF'S ATTORNEY: PLEASE CIRCLE TYPE OF ACTION IN\                            LVED
                    (I) TORT —(2) MOTOR VEHICLE TORT —(3) CONTRACT —(4) EQUI. ABLE RELIEF —(5) OTHER
                  FORM CIV.P. 1 3rd Rev. 10M- 11/10
                                PROOF OF SERVICE OF PROCESS

      I hereby certify and Äeturn that on ev?          , 20I served aconv of the within summons,
                            inevae              ed-
   fflaegatbugettg
    of with a copy of the,çomp aiVin this acon,..i.iion
   Comtnonbitattli
 together                                                             Sen-ant, in the following
                                                  - inftcei 1 t      avviZ;€ .11;SL            Ge 'Lett\
 manner (See Mass. R. Civ. P. 4(Q)
                                                                     ah,,1
                                                                             elee04s
                                              eSMJSQ\ g'042%             e ere tee-Ca-          e,
mek Yezy 4061 -144-1 deiliedd
         COURT
         SUPERIOR
         DEPARTMENT
          ss.
         SUFFOLK,                           etidavi6r/Slte.  5             he    arms   ,:
fia;141'.4's ewise 0» Argil 22.2Z 44/d A 2(e1202-b tat.                               4'411   0K; Lea-
                 v-et cd. e 4.1102ie.,12e. 4/4, &wet.      ez,32.ee              Vea.      'CtJ
                                                                                            1
I et.         .6     t° as
  Dated-5 er-}-     o8-    2O
                                                                      5.5624      ,
                                                             1-10
                                                             7)-7a.,,S54e.-huSee "We •
                                                         ‘je 3
                                                                  iko 2_,
                                                         -ease 1.J ) M-13 a2, le
       N.B.   TO PROCESS SERVER: —
              PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN
              THIS BOX ON THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.



                                                                                        20029.



                                                                  SUMMONS
                                                                    4)
                                                                    (Mass.
                                                                    Civ.
                                                                    R.
                                                                    P.
                                                                       HERE)
                                                                       STAMP
                                                                       FILING
                                                                       (AFFIX




                u
